Opinion op the Court by
Judge Robertson:
The answer, though deficient in not stating the terms of the contract nor whether written or oral, nevertheless substantially alleges fraudulent misrepresentations and specified damages as resulting therefrom, and presents a counter-claim; therefore to the extent of this claim the answer is substantially good.
Wherefore,- it seems to this court that the circuit court erred in sustaining the demurrer to the answer and thereupon rendering judgment for the amount of the note. The judgment is therefore reversed and the cause remanded for further proceedings consistent with this opinion.